        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NOEL BAUTISTA,                                   :
     Plaintiff                                   :            No. 1:21-cv-00126
                                                 :
               v.                                :            (Judge Kane)
                                                 :
JOHN WETZEL, et al.,                             :
     Defendants                                  :

                                       MEMORANDUM

       On January 21, 2021, pro se Plaintiff Noel Bautista (“Plaintiff”), who is currently

incarcerated at the State Correctional Institution Mahanoy in Frackville, Pennsylvania (“SCI

Mahanoy”), initiated the above-captioned action by filing a complaint pursuant to 42 U.S.C.

§ 1983 against Defendants John Wetzel (“Wetzel”), Bernadette Mason (“Mason”), and Jessica

Carey (“Carey”). (Doc. No. 1.) Presently before the Court is Defendants’ motion to dismiss

(Doc. No. 12) Plaintiff’s complaint. Plaintiff filed his brief in opposition to the motion to

dismiss on April 2, 2021. (Doc. No. 14.) Defendants filed their reply brief on April 15, 2021.

(Doc. No. 15.) For the following reasons, the Court will grant Defendants’ motion to dismiss.

I.     BACKGROUND

       In his complaint, Plaintiff avers that on October 7, 2019, he was taking a shower in his

housing unit when he was “struck and seriously hurt by an inadequately assembled light fixture

that was deemed tampered with” and not maintained by the Department of Corrections (“DOC”).

(Doc. No. 1 at 6.) Plaintiff maintains that he experienced “instant head pain, dizziness, [and]

neck [and] shoulder pain.” (Id.) Plaintiff “stumble[d] out of the shower in fear of being

electrified” and immediately “[saw] stars.” (Id.) He maintains that because of this incident, he

suffers from “[unbearable migraines]” and that his eyes are now sensitive to bright light. (Id. at

8.) He also alleges that he suffered a “neck and shoulder injury which was also downplayed by
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 2 of 11




the medical department.” (Id.) Plaintiff indicates that the medical department “has been treating

[his] serious injuries with monthly prescriptions of Excedrin, a migraine medication.” (Id.) He

states that “an eye doctor visit resulted in the out of pocket purchase of new glasses with tint to

help with the sensitivity to the exposure to [constant] and different lights.” (Id.) Plaintiff claims

that he has to rehabilitate his neck and shoulder injury on his own “with constant stretching and

out of pocket purchase of pain medication with [sporadic] light workouts.” (Id.) Based on the

foregoing, Plaintiff asserts violations of his Eighth Amendment rights. 1 (Id. at 3.) He seeks

declaratory and injunctive relief, as well as damages. (Id. at 9.)




1
  Plaintiff also vaguely suggests that Defendants violated his equal protection rights under the
Fourteenth Amendment. (Doc. No. 1 at 4.) The Equal Protection Clause requires state actors to
treat all persons who are “similarly situated” equally. See City of Cleburne v. Cleburne Living
Ctr., 473 U.S. 432, 439 (1985). Traditionally, “[i]n order to establish a prima facie case of
discrimination under the Equal Protection Clause, [plaintiffs] need[] to prove that they were
members of a protected class [such as race or gender] and that they received different treatment
than that received by similarly-situated individuals.” See Oliveira v. Twp. of Irvington, 41 F.
App’x 555, 559 (3d Cir. 2002). However, where a plaintiff alleges that he alone “has been
intentionally treated differently from others similarly situated and that there is no rational basis
for the difference in treatment,” he may raise a “class of one” equal protection claim. See
Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 598 (2008). To maintain such a claim, a plaintiff
must establish that he has been irrationally singled out for disparate treatment. See id. “[A]t the
very least, to state a claim under [a class of one theory], a plaintiff must allege that (1) the
defendant treated him differently from others similarly situated, (2) the defendant did so
intentionally, and (3) there was no rational basis for the difference in treatment.” Mosca v. Cole,
217 F. App’x 158, 164 (3d Cir. 2007). When alleging the existence of similarly situated
individuals, plaintiffs “cannot use allegations . . . that amount to nothing more than ‘conclusory,
boilerplate language’ to show that he may be entitled to relief,” and “bald assertion[s] that
other[s] . . . were treated in a dissimilar manner” will not suffice. See Young v. New Sewickley
Twp., 160 F. App’x 263, 266 (3d Cir. 2005) (citing Evancho v. Fisher, 423 F.3d 347, 353 (3d
Cir. 2005)).
         In the instant case, Plaintiff does not state that he is a member of a protected class.
Indeed, prisoners are not a protected class of individuals. See Abdul-Akbar v. MeKelvie, 239
F.3d 307, 317 (3d Cir. 2001) (concluding that prisoners are not a subject class). Moreover,
nothing in the record suggests that Defendant Fisher intentionally treated Plaintiff differently
from other inmates or treated other inmates more favorably in any respect. Plaintiff’s allegations
that his equal protection rights were violated are simply “bald assertions” that fail to allege
“occasions and circumstances” of different treatment. See Young, 160 F. App’x at 266.
                                                  2
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 3 of 11




II.     LEGAL STANDARDS

        A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

        Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

        When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that their claims

are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility that the

defendant is liable for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (citing Fed. R.

Civ. P. 8(a)(2)).

        Accordingly, the Third Circuit has identified the following steps that a district court must

take when reviewing a 12(b)(6) motion: (1) identify the elements that a plaintiff must plead to



                                                  3
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 4 of 11




state a claim; (2) identify any conclusory allegations contained in the complaint that are “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded factual

allegations” contained in the complaint “plausibly give rise to an entitlement to relief.” See

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (internal citations and quotation

marks omitted). The Third Circuit has specified that in ruling on a Rule 12(b)(6) motion to

dismiss for failure to state a claim, “a court must consider only the complaint, exhibits attached

to the complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.” See Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993)).

        In the context of pro se prisoner litigation, the court must be mindful that a document

filed pro se is “to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers” and can be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

        B.      Section 1983 Standard

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

                                                   4
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 5 of 11




Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).

III.   DISCUSSION

       A.      Plaintiff’s Complaint

       Defendants assert that the Court should dismiss Plaintiff’s complaint because: (1)

Defendants lack personal involvement in the alleged violations of Plaintiff’s rights; and (2)

Plaintiff has failed to state a plausible Eighth Amendment claim. (Doc. No. 13 at 2.) The Court

considers each argument below.

               1.      Personal Involvement

       For a § 1983 claim to survive a motion to dismiss, the plaintiff must sufficiently allege

that the defendant was personally involved in the act or acts that the plaintiff claims violates his

rights. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); see also Solan v. Ranck,

326 F. App’x 97, 100 (3d Cir. 2009). In his complaint, Plaintiff suggests that Defendant Carey is

“in charge of the upkeep and decisions made on the unit leaving her responsible to make [sure]

all that is out of order is fixed.” (Doc. No. 1 at 4.) He suggests that he has knowledge that

Defendant Carey “has been trying to get those showers [maintained] and up to date for months

before this incident even occurred proving knowledge of the dilapidation, [unsanitary], and



                                                  5
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 6 of 11




hazardous conditions that resulted in the deliberate indifference.” (Id.) Based upon Plaintiff’s

allegations, the Court concludes that Plaintiff has sufficiently alleged that Defendant Carey was

personally involved in the alleged violation of his Eighth Amendment rights.

        It appears that Plaintiff seeks to proceed against Defendants Wetzel and Mason based

upon their respective supervisory positions as Secretary of the DOC and Superintendent of SCI

Mahanoy. Plaintiff avers that Defendant Wetzel “oversees and is in control of all functions at all

state correctional institution[s] in PA at all times” and that it is his duty to ensure that

“hazardous, dangerous, and neglected conditions” are fixed. (Id.) Plaintiff maintains further that

Defendant Mason is “in charge and legally responsible for the operations of SCI Mahanoy and

the welfare of all inmates residing in this prison.” (Id.)

        Supervisors “may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior.” See Iqbal, 556 U.S. at 676. The Third Circuit has noted

that there are two theories of supervisory liability applicable to claims brought pursuant to

§ 1983: (1) “a supervisor may be personally liable under § 1983 if he or she participated in

violating the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in his subordinates’ violations”; and (2) policymakers may also be

liable under § 1983 “if it is shown that such defendants, ‘with deliberate indifference to the

consequences, established and maintained a policy, practice[,] or custom which directly caused

[the] constitutional harm.’” See A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d

572, 586 (3d Cir. 2004). With respect to the second theory of liability, the plaintiff must allege

that “(1) existing policy or practice creates an unreasonable risk of constitutional injury; (2) the

supervisor was aware that the unreasonable risk was created; (3) the supervisor was indifferent to

that risk; and (4) the injury resulted from the policy or practice.” See Merring v. City of



                                                   6
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 7 of 11




Carbondale, 558 F. Supp. 2d 540, 547 (M.D. Pa. 2008) (citing Sample v. Diecks, 885 F.2d 1099,

1118 (3d Cir. 1989)).

       In the instant case, Plaintiff’s complaint fails to set forth plausible supervisory liability

claims against Defendants Wetzel and Mason. The complaint is devoid of allegations that

Defendants Wetzel and Mason had knowledge of and acquiesced in any alleged constitutional

violations by their subordinates. See A.M., 372 F.3d at 586. Moreover, Plaintiff fails to identify

a policy that allegedly caused the violation of his constitutional rights. See McTernan v. City of

York, 564 F.3d 636, 658 (3d Cir. 2009). In response, Plaintiff avers that Defendants were aware

of the faulty light fixture because of another civil lawsuit filed by inmate Taji Lee. (Doc. No. 14

at 4.) Presumably, Plaintiff is referring to the civil suit filed by inmate Lee in which he alleges

that he was denied medical care after being struck by a falling light fixture, while showering at

SCI Mahanoy, in 2014. See Lee v. Corizon Health, Inc., No. 1:16-cv-2154, 2020 WL 4005638,

at *1-2 (M.D. Pa. Jan. 14, 2020), report and recommendation adopted, 2020 WL 4003603 (M.D.

Pa. July 15, 2020). However, inmate Lee did not name Wetzel and Mason as defendants in that

matter, and Plaintiff has alleged no facts suggesting that they were personally aware of (1)

inmate Lee’s incident and (2) the existence of any faulty light fixtures five (5) years after inmate

Lee’s incident. Thus, Plaintiff has failed to set forth plausible supervisory liability claims against

Defendants Wetzel and Mason, and his claims against them are subject to dismissal for that

reason alone.

                2.      Eighth Amendment Claims

                        a.     Conditions of Confinement

       In order to state an Eighth Amendment claim as to one’s conditions of confinement, a

plaintiff must allege that: “(1) he was incarcerated under conditions imposing a substantial risk



                                                  7
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 8 of 11




of serious harm, (2) the defendant-official was deliberately indifferent to that substantial risk to

his health and safety, and (3) the defendant official’s deliberate indifference caused him harm.”

See Bistrian v. Levi, 696 F.3d 352, 367 (3d Cir. 2015). Officials demonstrate deliberate

indifference when they know of and disregard an excessive risk to health or safety. See Farmer

v. Brennan, 511 U.S. 825, 837 (1994). Conditions of confinement violate the Eighth

Amendment if they, “alone or in combination . . . deprive inmates of the minimal civilized

measure of life’s necessities.” See id. at 347. Such necessities include “adequate food, clothing,

shelter, and medical care.” See Farmer, 511 U.S. at 832.

       In the instant case, Plaintiff fails to adequately allege facts suggesting that Defendants

were deliberately indifferent to any risk posed by the faulty light fixture in the shower. As

discussed supra, nothing in the complaint suggests that Defendants Wetzel and Mason were

personally aware of any risk posed by the fixture. As to Defendant Carey, Plaintiff alleges that

she has been trying to get the showers maintained for months. (Doc. No. 1 at 4.) Such an

allegation, however, suggests the opposite of deliberate indifference. Rather than suggesting that

Defendant Carey ignored any risk to inmate health and safety, Plaintiff appears to suggest that

she was working to ameliorate such risk. Plaintiff’s complaint, as pled, simply does not set forth

a plausible Eighth Amendment claim regarding the conditions of confinement at this time. See,

e.g., Holloway v. Genovese, No. 1:19-cv-65, 2019 WL 5897939, at *4 (M.D. Tenn. Nov. 12,

2019) (concluding that the inmate-plaintiff failed to state an Eighth Amendment conditions of

confinement claim because, at most, his allegations concerning a faulty light fixture that fell on

his head reflected negligence and not deliberate indifference); Peeks v. Beard, No. 3:05-cv-1764,

2005 WL 30088369, at *1-2 (M.D. Pa. Nov. 17, 2005) (dismissing the inmate-plaintiff’s Eighth

Amendment claim based upon a faulty light fixture that fell on his head).



                                                  8
        Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 9 of 11




                       b.      Adequate Medical Care

       Defendants have construed Plaintiff’s complaint as raising an Eighth Amendment claim

concerning the denial of medical care against Defendants. (Doc. No. 13 at 10-12.) To establish

an Eighth Amendment claim based on a prison’s denial of medical care, an inmate must allege

acts or omissions by prison officials that were sufficiently harmful to evidence deliberate

indifference to a serious medical need. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004);

Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). The relevant inquiry is

whether the defendant (1) was subjectively deliberately indifferent to (2) the plaintiff’s

objectively serious medical needs. See Farmer, 511 U.S. at 834, 837 (1994); Chavarriaga v. N.J.

Dep’t of Corr., 806 F.3d 210, 226 (3d Cir. 2015). The “deliberate indifference” prong of the

Eighth Amendment test requires that the defendant actually know of and disregard “an excessive

risk to inmate health or safety.” See Farmer, 511 U.S. at 837. Circumstantial evidence may

establish subjective knowledge if it shows that the excessive risk was so obvious that the official

must have known about it. See Beers-Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001)

(citing Farmer, 511 U.S. at 842).

       The Third Circuit has found deliberate indifference when a prison official: (1) knows of a

prisoner’s need for medical treatment and intentionally refuses to provide it; (2) delays necessary

medical treatment for a non-medical reason; or (3) prevents a prisoner from receiving needed or

recommended medical treatment. See Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

Moreover, “[i]f a prisoner is under the care of medical experts . . . a non-medical prison official

will generally be justified in believing that the prisoner is in capable hands.” See Spruill, 372

F.3d at 236. Accordingly, “absent a reason to believe (or actual knowledge) that prison doctors

or their assistants are mistreating (or not treating) a prisoner, a non-medical prison



                                                  9
       Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 10 of 11




official . . . will not be chargeable with the Eighth Amendment scienter requirement of deliberate

indifference.” See id. In the instant case, Plaintiff explicitly alleges that he received medical

treatment but appears to suggest that such treatment was inadequate because he has not received

a CT scan. (Doc. No. 1 at 8.) Nothing in the complaint, however, suggests that Defendants

believed or had actual knowledge that the medical department at SCI Mahanoy was mistreating

or not treating Plaintiff. Thus, any Eighth Amendment claims against Defendants premised upon

the provision of inadequate medical care are subject to dismissal.

       B.      Leave to Amend

       Courts are cautioned that because of the applicable pleading standard, a plaintiff should

generally be granted leave to amend before dismissing a claim that is merely deficient. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The federal rules allow for

liberal amendment in light of the “principle that the purpose of pleading is to facilitate a proper

decision on the merits.” See Foman v. Davis, 371 U.S. 178, 182 (1962) (citations and internal

quotations omitted). The Court may deny a motion to amend where there is “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” See id. The Court must also determine that a

proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim. See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d

Cir. 2002).

       Based on the foregoing, the Court cannot conclude that it would be futile or prejudicial to

permit Plaintiff to file an amended complaint against Defendants that corrects the deficiencies

identified herein. Plaintiff is advised that the amended complaint must be complete in all



                                                 10
       Case 1:21-cv-00126-YK-EB Document 18 Filed 06/14/21 Page 11 of 11




respects. It must be a new pleading that stands by itself without reference to the original

complaint or any other document already filed. The amended complaint should set forth

Plaintiff’s claims in short, concise, and plain statements as required by Rule 8 of the Federal

Rules of Civil Procedure. Each paragraph should be numbered. It should specify which actions

are alleged as to which defendants and sufficiently allege personal involvement of the defendant

in the acts that he claims violated his rights. Mere conclusory allegations will not set forth a

cognizable claim.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ motion to dismiss. (Doc. No.

12.) The Court, however, will grant Plaintiff leave to file an amended complaint. An

appropriate Order follows.




                                                 11
